FILED IN                         DTi-1 7 01 -1 ^                                                     PD-1301-15
COURT OF CRIMINAL APPEALS                 c^       1JU1             -L-J                 COURT OF CRIMINAL APPEALS
                                                                                                         AUSTIN, TEXAS
      November 2 2015                                                                  Transmitted 10/30/2015 4:41:59 PM
                                                                                          Accepted 11/2/2015 12:39:35 PM
   ABEL ACOSTA, CLERK              INTHE COURT OF CRIMINAL APPEALS                                            ABEL ACOSTA
                                                                                                                   CLERK



         LESLIE LEE                                             §     APPEALED FROM THE
                        Appellant                               COURT OF APPEALS, 6,h DISTRICT

         V.                                                     §    CASENG.06-15-00004-CR                        ,
                                                                TRIAL COURT NO. 42,954-A                       n  '
                                                                                                 {following good and sufficient reasons:

        Counsel for the defendant is still ill and is under the care ofDr. William Rotzler (see
letter attached).

        Inaddition to the above-listed matter, the undersigned counsel has been involved with a
very busy trial and appellate schedule and is involved in numerous other felony
and misdemeanor cases at various stages oflitigation.

        WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant's
Petition for Discretionary in this cause for an additional thirty days, to December 2,2015.




                                                             RESPECTFULLY SUBMITTED,


                                                                /s/Clement Dunn
                                                             Attorney for Appellant
                                                             140 E. Tyler Street, Suite 240
                                                             Longview, TX 75601
                                                             (903) 753-7071 Fax (903) 753-8783
                                                             State Bar #06249300
                              CERTIFICATE OF SERVICE

      AsAttorney of Record for Defendant, I do hereby Certify thata true andcorrect copy of

theabove and foregoing document was thisdate provided to theAttorney forthe State.

       Date: 10-30-15



                                                   /s/Clement Dunn
                                                 Attorney for Appellant
                          IN THE COURT OF CRIMINAL APPEALS


LESLIE LEE                                          §   APPEALED FROM THE
               Appellant                            COURT OF APPEALS, 6th DISTRICT

V-                                                  §       CASENO.06-15-00004-CR
                                                    TRIAL COURT NO. 42,954-A
THE STATE OF TEXAS
               APPe»ee                              §       STATE OF TEXAS

                                            ORDER

       BE IT REMEMBERED, that on the              day of                         20      , came
onto be considered the above and foregoing Second Motion for Extension ofTime to File
Appellant's Petition for Discretionary Review. After consideration ofthe same, it is the Opinion
of the Courtthat Appellant's Motion be:

       ( )    GRANTED, and the present cause is hereby extended until                             5
              20;     ,

       ( )    DENIED, to which ruling the Appellant excepts.
       ( )    SET FOR HEARING ON THE                 day of                        ,20     ,at
                     o'clock       .

       SIGNED:



                                                           JUDGE PRESIDING
uci. zb. MM W.vym




   XAT
    WILLIAM H ROTZLER, M.D.
   705 E. MARSHALLAVENUE, SUTTE 50O3y 10NGVEW,7DCAS 75S01 903-23WG35 FM 903-757-3178



   Octobers?, 2015




   Re: Richard Clement Duxm



   To Whomit MayConcern:
   Mr. Dmm has been under active care fer chronic smssss whli secondary otitismedia fliat has
   shownlimited response to treatment thus fin-.B notonly affects his hearing significantlybutalso
   hasan effect on coughing and general endurance. In myoiArionlids ffignif^^ afiectaMs
   ability to function asanactiveattorney in court
   Hfacurrent prognosis for xetamto fuUfun^                                 hetyill becoitsohlns
   **3i«iquw special^

    Respectrolly             *


   William HRotzler,MX>. K
   WHR/kh